Case 1:19-cv-02358-RBJ Document 1 Filed 08/19/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

DABNEY VANCE,

       Plaintiff,
v.

UNITED STATES OF AMERICA,

       Defendant.


                     NOTICE OF REMOVAL FROM STATE COURT


       Defendant United States of America, through undersigned counsel, hereby gives notice of

the removal of the interpleader claim or claims asserted by Plaintiff Dabney Vance against the

U.S. Department of Veterans Affairs in an action pending in El Paso County District Court for

the State of Colorado (Vance v. Front Range Emergency Specialists, et al., No. 2019-CV-

30737), pursuant to 28 U.S.C. §§ 1441(a), 1444, 1446(a), and 2410. The grounds for removal

are as follows:

       1. On or about March 26, 2019, Plaintiff filed her Complaint and Summons in the El

           Paso County District Court for the State of Colorado in Vance v. Front Range

           Emergency Specialists, et al., No. 2019-CV-30737 (the “State Interpleader Suit”).

           See Exhibit 1 (Interpleader Suit Pleadings), p. 5.

       2. Plaintiff’s State Interpleader Suit is an interpleader action naming as defendants

           various medical providers who, as Plaintiff alleges, may have liens or amounts owed

           to them by Plaintiff in connection to medical care provided to Plaintiff as a result of

           an automobile accident that occurred on January 4, 2016. Plaintiff’s State
Case 1:19-cv-02358-RBJ Document 1 Filed 08/19/19 USDC Colorado Page 2 of 5




        Interpleader Suit relates to her separate personal injury lawsuit in which, she alleges,

        she reached a settlement of $55,000. Id., p. 4 (paragraph 13 of complaint)

     3. In her State Interpleader Suit, Plaintiff named the United States Department of

        Veteran Affairs as a defendant, and further alleges that the Department of Veteran

        Affairs has a balance due and may be owed by Plaintiff as follows: $11,357.00 for in-

        house medical care, along with $5,138.10 for care paid for by the United States

        through the Veterans Choice Program.

     4. On June 20, 2019, Plaintiff served the United States Attorney’s Office for the District

        of Colorado, with the Complaint, Summons, and Notice of Case Management

        Conference as filed in the State Interpleader Suit, which are attached as Exhibit 1.

     5. Under 28 U.S.C. § 2810, a party may bring an interpleader action against the United

        States in any State court having subject-matter jurisdiction over the action. 28 U.S.C.

        § 2810(a). Further, the United States may appear and answer, plead or demur within

        sixty days after service. Id. at § 2810(b).

     6. Accordingly, the United States’ deadline to respond to the State Interpleader Suit is

        sixty days from June 20, 2019, the date that it was served in that action, which is

        August 19, 2019.

     7. Under 28 U.S.C. § 2810(a), an interpleader suit filed against the United States is

        subject to the conditions of 28 U.S.C. § 1444, see 28 U.S.C. § 2810(a), and therefore,

        may be removed to the United States District Court for the district in which the state

        action is pending, 28 U.S.C. § 1444, and according to the procedures set forth in 28

        U.S.C. § 1446. See also D.C.COLO.LCivR 81.1.



                                              2
Case 1:19-cv-02358-RBJ Document 1 Filed 08/19/19 USDC Colorado Page 3 of 5




       8. Accordingly, the United States files this notice of removal of the State Interpleader

           Suit for the purpose of adjudicating plaintiff’s interpleader claims against the United

           States and its relevant agency, the Department of Veteran Affairs. The United States

           agrees with Plaintiff’s allegations that the United States has a lien or other

           subrogation right for reimbursement of medical expenses for care provided to

           Plaintiff and that was the subject of Plaintiff’s settlement in the underlying car

           accident suit. However, the United States does not agree at this time as to the amount

           of its lien or subrogation interests and reserves its right to assert another, appropriate

           amount to be determined in this case.

       9. Copies of all pleadings and orders that have been served on the United States

           Attorney’s Office are attached to this Notice of Removal in compliance with 28

           U.S.C. § 1446(a). See Exhibit 1.

       10. Pursuant to D.C.COLLO.LCivR 81.1, Defendant will promptly file with this Court

           any other pleadings, motions and papers from the state court file once it receives a

           copy of those documents.

       11. Pursuant to D.C.COLLO.LCivR 81.1, Defendant will promptly notify the District

           Court of El Paso County, Colorado that it has filed this notice of removal.


       WHEREFORE, notice is given that the claims asserted against the United States and its

agencies in the above-captioned action now pending in the District Court of El Paso County,

Colorado, Case No. 2019-CV-30737, has been removed to this Honorable Court.




                                                  3
Case 1:19-cv-02358-RBJ Document 1 Filed 08/19/19 USDC Colorado Page 4 of 5




   DATED: August 19, 2019

                                  JASON R. DUNN
                                  United States Attorney

                                  s/ Jacob Licht-Steenfat
                                  Jacob Licht-Steenfat
                                  Assistant United States Attorney
                                  1801 California Street, 16th Floor
                                  Denver, Colorado 80202
                                  Telephone: (303) 454-0100
                                  jacob.licht-steenfat@usdoj.gov




                                     4
Case 1:19-cv-02358-RBJ Document 1 Filed 08/19/19 USDC Colorado Page 5 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                          CERTIFICATE OF SERVICE (CM/ECF)


        I hereby certify that on August 19, 2019, I filed the foregoing with the Clerk of Court
using the CM/ECF system which will send notification of such filing to the following e-mail
addresses:

       Kimberly A. Everette, Esq.
       VIGIL & ALFORD, PLLC
       100 E. St. Vrain Street, Ste. 200
       Colorado Springs, CO 80903
       Phone: (719) 632-4333
       Fax: (719) 473-1180
       E-Mail: kalford@vandalaw.com
       Counsel for Plaintiff

and I hereby certify that on August 19, 2019, I mailed or served the document or paper to the
following non-CM/ECF participants in the manner (email, hand- delivery, etc.) indicated by the
nonparticipant’s name:

       Atlas Integration, Inc.
       Attn: Eric Carlson as Registered
       Agent 705 Black Arrow Dr.
       Colorado Springs, CO 80922
       Via USPS Mail

       Randal L. Manning, Esq.
       RM Law, LLC
       9085 E. Mineral Cir., Ste. 280
       Centennial, CO 80112
       Attorney for Marrick Medical Finance, LLC


                                                     s/ Robin Allison
                                                     United States Attorney’s Office




                                                 5
